DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 12, Line 10: Replaced “driving the spatial light modulator by a modulation signals” with -- driving the spatial light modulator by modulation signals --
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-11 and 20) in the reply filed on July 22, 2021 is acknowledged.
Claims 1-11 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 12-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups I and II as set forth in the Office action mailed on June 25, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of Claims 18-19 directed to an invention non-elected without traverse.  Accordingly, Claims 18-19 have been cancelled.
Allowable Subject Matter
Claims 1-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Independent Claims 1 and 12, the Applicant has sufficiently claimed and respectively defined the lighting system and the method for imaging a target object through a scattering medium including the light source, the spatial light modulator, the detector (measuring), and the circuitry (calculating).  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the plurality of wavelength ranges, whereby there is a measuring of intensities of irradiated light formed with the first wavelength range to the target object, calculating a first transmission matrix based on the measurement, calculating transmission matrixes for the plurality of wavelength ranges based on the first transmission matrix, calculating field distributions for generating a plurality of localized illuminations based on the transmission matrixes for the plurality of wavelength ranges, driving the spatial light 
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Wednesday, August 4, 2021
/Jason M Han/Primary Examiner, Art Unit 2875